Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4th, 2021 has been entered.

Response to Amendment
The Amendment filed March 4th, 2021 has been entered. Claims 1-4 and 7-11 remain pending in the application. Applicant’s amendments to the Claims have overcome all rejections previously set forth in the Final Office Action dated December 14th, 2020.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. 5989754 A), hereinafter Chen.

    PNG
    media_image1.png
    856
    766
    media_image1.png
    Greyscale

Regarding claim 1, Chen teaches an anti-static photomask (Col. 1, lines 9-11), comprising: a substrate and a patterned mask layer formed on the substrate (Col. 3, lines 62-65). The patterned mask layer (Annotated Fig. 6) comprises: a first conductive strip (111) comprising an end (111a); a second conductive strip (112) comprising an end (112a); and a conductive string (121-125, collectively) comprising an isolated end (120a), wherein the end of the first conductive strip (111a) and the end of the second conductive strip (112a) are connected to the conductive string (121-125, collectively) and are electrically (see Col. 4, lines 6-13) and physically connected by the conductive string (121-125, collectively).
Regarding claim 2, Chen further teaches (annotated Fig. 6) that the conductive string (121-125, collectively) further comprises a connecting end (120b), and the conductive string (121-125, collectively) is connected to the end (111a) of the first conductive strip (111) through the connecting end (120b).
claim 3, Chen further teaches (annotated Fig. 6) that a width (W1) of the isolated end (120a) is greater than a width (W2) of the connecting end (120b).
Regarding claim 4, Chen further teaches (annotated Fig. 6) that the conductive string (121-125, collectively) further comprises another isolated end (120b).
Regarding claim 8, Chen further teaches (annotated Fig. 6) that a width (W3) of the first conductive strip (111) is greater than a width (W2) of the conductive string (121-125, collectively).
Regarding claim 9, Chen further teaches (annotated Fig. 6) that width (W3) of the first conductive strip  (111) is greater than two times the width (W2) of the conductive string (121-125, collectively).
Regarding claim 11, Chen teaches an anti-static photomask (Col. 1, lines 9-11), comprising: a substrate and a patterned mask layer formed on the substrate (Col. 3, lines 62-65). The patterned mask layer (Annotated Fig. 6) comprises: a  conductive strip (111) comprising an end (111a); and a conductive string (121-125, collectively) comprising a first isolated end (120a), a second isolated end (120b), and a main body (121-124 and portion of 125 between 120a and 120b, collectively) physically connected to the first isolated end (120a) and the second isolated end (120b), wherein the end (111a) of the conductive strip (111) is connected to the main  body (121-124 and portion of 125 between 120a and 120b, collectively) of the conductive string (121-125, collectively), and the first isolated end (120a) is electrically (see Col. 4, lines 6-13) connected to the second isolated end (120b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 5989754 A), hereinafter Chen, as applied to claims 1-4 and 8-9 above, and further in view of Liu et al. (U.S. 6372390 B1), hereinafter Liu.
Regarding claim 7, Chen does not teach another conductive string comprising an isolated end and a connecting end, wherein the connecting end of the another conductive string is connected to the end of the first conductive strip. However, Chen does teach that it is known to form electrically conductive lines (analogous to the conductive strings) connected to the metal shielding layers (analogous to the conductive strips) (Col. 3, lines 2-6), such that the balance of electrostatic charge is altered (Col. 4, lines 10-13). Chen further teaches that the metal lines have a width less than the minimum resolution of the photolithographic process, such that the pattern transfer is not affected by their inclusion (Col. 3, lines 8-11).

    PNG
    media_image2.png
    512
    458
    media_image2.png
    Greyscale

	Liu teaches the known use of saw-tooth shaped discharge peaks in photomask patterns to discharge static electricity at the peaks, such that the circuit patterns are not damaged by discharge reactions (Col. 2, lines 15-22; see Fig. 2) These teeth would each comprise a isolated end and connecting end (see annotated Fig. 2).  Liu teaches that the static electric charge concentrates at the peaks, such 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added one or more of the saw-tooth shaped discharge peaks, taught by Liu, to the dummy pattern of Chen; wherein the discharge peaks have sub-resolution widths and are in contact with the metal shielding layers, similar to the metal strips (see 121-125 of annotated Fig. 6 (Chen). Chen teaches that features having said dimensions and positioning may be added without altering the pattern transfer. Furthermore, Liu teaches that the discharge peaks would concentrate and discharge the electrostatic charge at the peaks and away electrically connected elements, such as the patterning metal shielding layers. Thus, ESD damage would occur to the non-patterning discharge peaks instead of the patterning metal shielding layers, preventing reduction of clarity in the pattern transfer. This discharge peak would have an isolated end and a connecting end (see annotated Fig. 2 (Liu)).
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 5989754 A), hereinafter Chen, as applied to claims 1-4 and 8-9 above, and further in view of Ho et al. (U.S. 6569584 B1), hereinafter Ho.
	Regarding claim 10, Chen does not teach another conductive string, wherein the two conductive strings are parallel and separated from each other by a 
	Ho teaches that it is known to include a pattern of dummy mask portions that are arranged adjacent to and parallel to a mask pattern (elongated mask lines) at a critical distance away from the mask pattern (Col. 3, 9-14). The dummy pattern serves to reduce the risk of ESD damage by distributing the charge over the length of the mask pattern (elongated mask lines) and away from high risk areas (T intersections, Col. 3, line 26; analogous to the metal shielding layers of Chen). Furthermore, Ho teaches that the use of dummy patterns consisting of whole lines parallel to the main pattern (elongated mask lines) is known (see Figs. 9 and 10, and Col. 4, lines 44-46) This arrangement forms a capacitor which draws charge towards the gap between the dummy and mask patterns, thereby preventing the accumulation of charge at a single point, such as the T intersection (Col. 4, lines 5-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a long-line form dummy pattern parallel and at a distance away from the main pattern of Chen, as taught by Ho. Specifically, parallel to the metal frame (54, Fig. 6; 125, annotated Fig. 6) of Chen, which is a part of the main pattern in terms of physical 

Response to Arguments
Applicant’s arguments, see pages 2-4, filed March 4th, 2021, with respect to the rejection(s) of claim(s) 1-4 and 7-11 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over: Chen et al. (U.S. 5989754 A); Chen et al. in view of Liu et al. (U.S. 6372390 B1); and Chen et al. in view of Ho et al. (U.S. 6569584 B1).
Applicant’s argument that Borchert (DE 102007060186) fails to disclose features amended to claims 1 and 11 regarding components being “physically connected” is found to be persuasive and the amended claims 1 and 11 traverse the previous rejections. However, upon further consideration, newly amended claims 1 and 11 are found to be anticipated by Chen et al. For this reason, newly amended claims 1 and 11 (as well as dependent claims 2-4 and 8-9) are rejected under 35 U.S.C. 102(a)(1). Furthermore, dependent claims 7 and 10 are found to be obvious in view of Liu et al. and Ho et al., respectively. For this reason, dependent claims 7 and 10 are rejected under 35 U.S.C. 103.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        





/Nicholas E Brown/Examiner, Art Unit 1737